Citation Nr: 1540460	
Decision Date: 09/21/15    Archive Date: 10/02/15	

DOCKET NO.  13-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for hypothyroidism, initially evaluated as 10 percent disabling prior to November 29, 2012, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision of February 2012, the Board granted entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2015) for hypothyroidism.  That determination was subsequently effectuated in a March 2012 rating decision, which assigned a 10 percent evaluation for hypothyroidism effective from November 13, 2001, the date of receipt of the Veteran's initial claim.  That 10 percent evaluation was subsequently increased to 30 percent in a rating decision of January 2013, effective from November 29, 2012, the date of a VA examination.  The current appeal ensued.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected hypothyroidism.

In that regard, and as noted above, at the time of the aforementioned rating decision in March 2012, the Veteran was assigned a 10 percent evaluation for service-connected hypothyroidism.  That 10 percent evaluation was subsequently increased to 30 percent in a rating decision of January 2013, effective from November 29, 2012, the date of a VA thyroid examination.  Significantly, that examination is at this point almost three years old.  Moreover, in her Substantive Appeal dated in January 2013, the Veteran indicated that symptoms attributable to her service-connected hypothyroidism had become worse.  Further contended was that, in awarding the aforementioned 30 percent evaluation, the AOJ had failed to take into account "depression" attributable to her hypothyroidism.

The Board notes that, based on a review of the file, there is some question as to whether the Veteran does, in fact, suffer from depression, and, if so, whether that depression is directly attributable to her hypothyroidism.  Moreover, over the course of the current appeal, the Veteran has alternatively been described as suffering from weight gain and/or loss.  Significantly, while at the time of the aforementioned VA examination in November 2012, there was noted the presence of muscular weakness and cold intolerance, that examination showed no evidence of either mental disturbance or weight gain.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2012, the date of most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA thyroid examination, to be conducted, if deemed necessary, by an appropriate specialist, in order to more accurately determine the current severity of her service-connected hypothyroidism.  The Veteran is hereby notified that it her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the thyroid examination, the examiner should describe any and all symptoms directly attributable to the Veteran's service-connected hypothyroidism, to include fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), and/or sleepiness.

To the extent any opinion is offered, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in the report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for an increased evaluation for service-connected hypothyroidism.  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case SOC in January 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



